Opinion filed January 9, 2020




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-19-00367-CV
                                             ___________

        IN THE INTEREST OF K.D.P. AND K.R.P., CHILDREN

                         On Appeal from the 132nd District Court
                                 Scurry County, Texas
                              Trial Court Cause No. 26594


                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant indicates that she wishes to withdraw her notice of appeal in this matter,
and she asks this court to dismiss her appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


January 9, 2020                                                    PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.